Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 Jun. 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent 5,700,560, published 23 Dec. 1997, hereinafter Kotani) in view of Fox et al. (US Patent Application 2009/0075046 A1, published 19 Mar. 2009) and evidence provided by Britannica and Polymer Database.
Regarding claims 1, 3, 19, 21 and 23, Kotani teaches a gas barrier film comprising a high hydrogen bonding resin and an inorganic compound having a particle size of 5 [Symbol font/0x6D]m or less and an aspect ratio of 50 – 5000 (Abstract and col. 2, lines 45-49).  Kotani teaches the resin is a soluble polyvinyl alcohol (PVOH) (col. 6, lines 45-48 and col. 7, lines 12-15) and the inorganic compound is water-swellable mica (col. 6, 18-40).  Kotani teaches the coating thickness is 10 [Symbol font/0x6D]m or less (col. 9, lines 52-55).  Kotani teaches that the film (coating) is laminated to polyolefin substrate (col. 9, lines 1-6), preferably a biaxially oriented (that is, biaxially stretched) polypropylene (col. 9, lines 27-28).  Kotani teaches the high hydrogen-bonding resin is PVOH (col. 6, lines 45-48) with a degree of polymerization of 100 to 5000 (col. 7, lines 34-36) and degree of saponification of 98 mole% or more (col. 7, lines 30-34).  Further, given that PVOH contains hydroxyl groups, it necessarily has some degree of water solubility.
Kotani teaches a volume ratio of the mica to the PVOH is 5:95 to 90:10 (col. 8, lines 8-12.
Britannica Online Encyclopedia (“Mica”, accessed 15 Sep. 2021) discloses that the specific gravity of mica varies between 2.76 and 3.2, so an approximate density is about 3.0 g/mL (page 2, 2nd to last paragraph).
Polymer Database (“Poly(vinyl alcohol)”, accessed 15 Sep. 2021) discloses the density of polyvinyl alcohol varies between 1.26 and 1.33 g/mL (page 1, Thermo-Physical Properties table), so an approximate density is 1.3 g/mL.
Therefore, the volume ratios taught by Kotani correspond to a mica content of 10.8 (5*3/(5*3+95*1.3) to 95 wt.% (90*3/(90*3+10*1.3).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of mica, the mica’s size and aspect ratio, and the degree of polymerization of the polyvinyl alcohol from the overlapping portion of the ranges taught by Kotani because overlapping ranges have been held to be prima facie obviousness.
Claim 1 of the current invention recites the limitation “mean area diameter” of the mica, whereas Kotani recites “particle size” of the mica.  It is the examiner position that, given the broad range of overlap between the claimed values for the mica size and aspect ratio and the size range and aspect ratio taught by Kotani (see claim 3 rejection below), Kotani’s size range would result in a mean area diameter within the claimed range.
Although Kotani does not disclose process as claimed, that is, a coating as claimed versus a laminated layer taught by Kotani, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kotani meets the requirements of the claimed coating layer, Kotani clearly meet the requirements of the present claim(s).
Kotani teaches the use of a synthetic mica with sodium ions (col. 12, lines 5-7).
Kotani does not disclose the use of a sodium fluortetrasilicic mica, the water vapor permeability of his laminate, nor the laminate strength between his coating and the first base material film.
Fox teaches an aqueous coating composition comprising a synthetic tetrasilicic fluoromica clay (fluortetrasilicic mica) (Abstract and paragraph 0008).
Given that Kotani and Fox are drawn to aqueous coatings for barrier films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mica taught by Fox in the laminate of Kotani.  Since Kotani and Fox are both drawn to aqueous coatings for barrier films, one of ordinary skill in the art would have a reasonable expectation of success in using the mica taught by Fox in the laminate of Kotani.  Further, Fox teaches that the synthetic clay improves the ability to the resulting coating to resist gas diffusion over time and to maintain a transparent optical characteristic with only insubstantial yellowness (paragraph 0012).
Kotani in view of Fox does not disclose the water permeability and laminate strength of his laminates.  However, given that the gas barrier film of Kotani in view of Fox has the same polymer with overlapping degree of polymerization and the same mica with overlapping size, aspect ratio, and amount as the claimed invention coated onto the same biaxially oriented polymer, within the overlapping ranges, the gas barrier coating of Kotani in view of Fox would inherently have the same water and laminate strength as the claimed invention, and therefore, would fall within the claimed ranges for water permeability and laminate strength. 
Regarding claim 8, Kotani in view of Fox teaches the elements of claim 1, and Kotani teaches that his gas barrier films had oxygen permeability values of 0.2 cc/m2/day or less (claim 17).
Kotani in view of Fox does not disclose the oxygen permeability of his films after a 5% MD elongation.  However, given that the gas barrier film of Kotani in view of Fox has the same polymer with overlapping degree of polymerization and the same mica with overlapping size, aspect ratio, and amount as the claimed invention coated onto the same biaxially oriented polymer, within the overlapping ranges, and further, the gas permeability of Kotani’s gas barrier films as made are 0.2 cc/m2/day or less (claim 17), the gas barrier coating of Kotani in view of Fox would inherently have the same oxygen permeability after a 5% MD elongation as the claimed invention, and therefore, would fall within the claimed range of oxygen permeability. 

Claims 5, 10-13, 15, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent 5,700,560, published 23 Dec. 1997, hereinafter Kotani) in view of Bruchmann et al. (US Patent Application 2005/0147834 A1, published 07 Jul. 2005, hereinafter Bruchmann) and Fox et al. (US Patent Application 2009/0075046 A1, published 19 Mar. 2009) and evidence provided by Britannica and Polymer Database.
Regarding claims 5, 10-13, 15, 20, 22, and 24, Kotani teaches a gas barrier film comprising a high hydrogen bonding resin and an inorganic compound having a particle size of 5 [Symbol font/0x6D]m or less and an aspect ratio of 50 – 5000 (Abstract and col. 2, lines 45-49).  Kotani teaches the resin is a soluble polyvinyl alcohol (PVOH) (col. 6, lines 45-48 and col. 7, lines 12-15) and the inorganic compound is water-swellable mica (col. 6, 18-40).  Kotani teaches the coating thickness is 10 [Symbol font/0x6D]m or less (col. 9, lines 52-55).  Kotani teaches that the film (coating) is laminated to polyolefin substrate (col. 9, lines 1-6), preferably a biaxially oriented (that is, biaxially stretched) polypropylene (col. 9, lines 27-28).  Kotani teaches the high hydrogen-bonding resin is PVOH (col. 6, lines 45-48) with a degree of polymerization of 100 to 5000 (col. 7, lines 34-36) and degree of saponification of 98 mole% or more (col. 7, lines 30-34).  Further, given that PVOH contains hydroxyl groups, it necessarily has some degree of water solubility.
Kotani teaches a volume ratio of the mica to the PVOH is 5:95 to 90:10 (col. 8, lines 8-12.
Britannica Online Encyclopedia (“Mica”, accessed 15 Sep. 2021) discloses that the specific gravity of mica varies between 2.76 and 3.2, so an approximate density is about 3.0 g/mL (page 2, 2nd to last paragraph).
Polymer Database (“Poly(vinyl alcohol)”, accessed 15 Sep. 2021) discloses the density of polyvinyl alcohol varies between 1.26 and 1.33 g/mL (page 1, Thermo-Physical Properties table), so an approximate density is 1.3 g/mL.
Therefore, the volume ratios taught by Kotani correspond to a mica content of 10.8 (5*3/(5*3+95*1.3) to 95 wt.% (90*3/(90*3+10*1.3).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of mica, the mica’s size and aspect ratio, and the degree of polymerization of the polyvinyl alcohol from the overlapping portion of the ranges taught by Kotani because overlapping ranges have been held to be prima facie obviousness.
Claim 10 of the current invention recites the limitation “mean area diameter” of the mica, whereas Kotani recites “particle size” of the mica.  It is the examiner position that, given the broad range of overlap between the claimed values for the mica size and aspect ratio and the size range and aspect ratio taught by Kotani (see claim 3 rejection below), Kotani’s size range would result in a mean area diameter within the claimed range.
Kotani does not disclose an ink layer in his gas barrier film, a second polymeric film, an adhesive layer between the first and second polymeric film, and an ink layer between the coating layer and the adhesive layer.
Bruchmann teaches a multilayer material for product packaging comprising at least a polymeric material film, a print layer, and second film (paragraphs 0015-0018).  Bruchmann teaches the two films can be polypropylene (paragraphs 0025 and 0030).  Bruchmann teaches that the two films can be coated (paragraph 0029), and his multilayer material may comprise adhesive layers used to join some or all of the layers to one another (paragraph 0036).  Therefore, Bruchmann teaches a multilayer material with the configuration:
Coated PP film – adhesive layer - ink layer – coated PP film
or its mirror image:
Coated PP film – ink layer – adhesive layer – coated PP film
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas barrier film of Kotani in the multilayer material for producing packaging taught by Bruchmann.  Kotani and Bruchmann are analogous arts as they are both drawn to packaging films comprising coated polypropylene films as substrate films, so one of ordinary skill in the art would have reasonable expectation of success in using the gas barrier film of Kotani as one of the coated polymer films in the multilayer material of Bruchmann.  Further, Bruchmann teaches that his invention provides a packaging printing ink for flexographic and/or gravure printing (paragraph 0020) and that has good adhesion (paragraph 0023).
It is the examiner’s position that it would have been obvious for one of ordinary skill in the art to orient the gas barrier film of Kotani with the barrier layer on the interior surface of the multilayer structure of Kotani in view of Bruchmann in order to protect the barrier layer, thereby, arriving at the configurations:
(first) PP film – coating - adhesive layer - ink layer – (second) PP film (claim 11 of the current invention)
(first) PP film – coating -– ink layer – adhesive layer – (second) PP film (claim 12 of the current invention)
and the claimed invention.
Although Kotani in view of Bruchmann does not disclose process as claimed, that is, a coating as claimed versus a laminated layer taught by Kotani, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kotani in view of Bruchmann meets the requirements of the claimed coating layer, Kotani in view of Bruchmann clearly meet the requirements of the present claim(s).
Kotani teaches the use of a synthetic mica with sodium ions (col. 12, lines 5-7).
Kotani in view of Bruchmann does not disclose the use of a sodium fluortetrasilicic mica, the water vapor permeability of his laminate, nor the laminate strength between his coating and the first base material film.
Fox teaches an aqueous coating composition comprising a synthetic tetrasilicic fluoromica clay (fluortetrasilicic mica) (Abstract and paragraph 0008).
Given that Kotani and Fox are drawn to aqueous coatings for barrier films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mica taught by Fox in the laminate of Kotani in view or Bruchmann.  Since Kotani and Fox are both drawn to aqueous coatings for barrier films, one of ordinary skill in the art would have a reasonable expectation of success in using the mica taught by Fox in the laminate of Kotani in view of Bruchmann.  Further, Fox teaches that the synthetic clay improves the ability to the resulting coating to resist gas diffusion over time and to maintain a transparent optical characteristic with only insubstantial yellowness (paragraph 0012).
Kotani in view of Bruchmann and further in view of Fox does not disclose the water permeability and laminate strength of his laminates.  However, given that the gas barrier film of Kotani in view of Bruchmann and further in view of Fox has the same polymer with overlapping degree of polymerization and the same mica with overlapping size, aspect ratio, and amount as the claimed invention coated onto the same biaxially oriented polymer, within the overlapping ranges, the gas barrier coating of Kotani in view of Bruchmann and further in view of Fox would inherently have the same water and laminate strength as the claimed invention, and therefore, would fall within the claimed ranges for water permeability and laminate strength. 
Regarding claim 25, Kotani in view of Bruchmann and further in view of Fox teaches the elements of claim 10.
Kotani in view of Bruchmann and further in view of Fox does not disclose the oxygen permeability of his films after a 5% MD elongation.  However, given that the gas barrier film of Kotani in view of Bruchmann and further in view of Fox has the same polymer with overlapping degree of polymerization and the same mica with overlapping size, aspect ratio, and amount as the claimed invention coated onto the same biaxially oriented polymer, within the overlapping ranges, and further, the gas permeability of Kotani’s gas barrier films as made are 0.2 cc/m2/day or less (claim 17), the gas barrier coating of Kotani in view of Bruchmann and further in view of Fox would inherently have the same oxygen permeability after a 5% MD elongation as the claimed invention, and therefore, would fall within the claimed range of oxygen permeability. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent 5,700,560, published 23 Dec. 1997, hereinafter Kotani) in view of Fox et al. (US Patent Application 2009/0075046 A1, published 19 Mar. 2009) and further in view of Kaminaga et al. (US Patent Application 2014/0370270 A1, published 18 Dec. 2014, hereinafter Kaminaga).
Regarding claim 6, Kotani in view of Fox teaches the elements of claim 1.
Kotani does not disclose a separate heat seal layer.
Kaminaga teaches that a gas barrier film with a heat sealing layer (paragraph 0082).
Given that Kotani, Fox, and Kaminaga are drawn to aqueous coatings for barrier films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a heat seal layer as taught by Kaminaga in the laminate of Kotani in view of Fox.  Since Kotani, Fox, and Kaminaga are drawn to aqueous coatings for barrier films, one of ordinary skill in the art would have a reasonable expectation of success in incorporating a heat seal layer as taught by Kaminaga in the laminate of Kotani in view of Fox.  Further, Kaminaga teaches that a heat-sealing layer allows the package to be hermetically sealed by heat sealing (paragraph 0092).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kotani et al. (US Patent 5,700,560, published 23 Dec. 1997, hereinafter Kotani) in view of Fox et al. (US Patent Application 2009/0075046 A1, published 19 Mar. 2009) and further in view of van Essche et al. (“New highly efficient silica anti-blocking aids for PE and PP films,” J.Plast.Films & Sheet., Vol. 16, pp. 155-168, published April 2000, hereinafter van Essche).
Regarding claim 9, Kotani in view of Fox teaches the elements of claim 1, and Kotani teaches that the resin may contain various additives (col. 10, lines 3-7).
Kotani in view of Fox does not disclose the inclusion of a blocking agent in his resin base film.
Van Essche teaches a synthetic silica as an anti-blocking agent for polyethylene and polypropylene films (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anti-blocking agent as taught by van Essche in the resin of the substrate of the gas barrier film of Kotani in view of Fox.  Van Essche teaches that it is often difficult to separate two film layers, and if anti-blocking aids are added, the anti-blocking aids create a micro-rough surface which reduces the adhesion between film layers and consequently the blocking force (page 155, Introduction section, 1st paragraph).  Further, van Essche teaches that synthetic silicas are mainly used in high quality films where good optical properties and high anti-blocking efficiency are required, and due to their amorphous character these silicas pose no serious health risk (page 156, 1st paragraph).
It is the examiner’s position that since the anti-blocking additive is mixed into the bulk polymer of the resin base film of Kotani in view of Fox, the anti-blocking agent would exist on the coating-side of the substrate film of Kotani in view of Fox and further in view of van Essche.

Allowable Subject Matter
Claim 26 is allowed.  
Applicant’s data shows unexpected results over the prior art of Kotani, Fox, Bruchmann, Kaminaga, and van Essche, and the data is persuasive given that the data is commensurate in scope with the scope of claim 26.  

Response to Arguments
Applicant's arguments filed 09 Jun. 2022 have been fully considered.  As presented above, examiner agrees that claim 26 is allowable, given that applicant’s data has shown unexpected results over the prior art, and the data is persuasive given that it is commensurate in scope with the scope of claim 26.  Applicant’s arguments regarding claim 1 and its dependent claims were not persuasive. 
Applicant amended claims 1, 8, and 10, cancelled claims 17 and 18, and added claims 25 and 26.
Applicant argues that the tetracyclic fluromica is one of many possible options for mica taught in Fox, so the PTO cannot rely on inherency.
Given that the mica disclosed by Fox includes tetracyclic fluromica identical to that presently claimed, it would have been obvious to one of ordinary skill in the art to choose any mica in Fox including the claimed tetracyclic fluromica absent some evidence to the contrary.  One of ordinary skill in the art would consider all the micas disclosed by Fox to be equivalent and interchangeable and equally suitable absent a showing of criticality by applicant of the claimed tetracyclic fluromica.  In MPEP 2141, III, one of the rationales set forth as to “why” the claimed invention would be obvious is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Therefore, given that Fox discloses a finite number of micas and given that the reference discloses all the micas being equally applicable, there would be a reasonable expectation of success when using the tetracyclic fluromica as set forth by the examiner.  It is further noted the fact that “..the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.….”; See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming obviousness rejection of claims in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”). 
Therefore, since it would have been obvious to one of ordinary skill on the art to select tetracyclic fluoromica from Fox, absent evidence to the contrary, the resulting gas barrier film disclosed by Kotani in view of Fox would inherently possess the same properties as the presently claimed gas barrier film
Further, examiner notes that all the examples and comparative examples in applicant’s specification comprised tetracyclic fluromica (sodium fluortetrasilicic mica), and therefore, applicant has not provided any evidence regarding the criticality of the claimed type of mica.

Applicant argues that their Comparative Examples 1, 2, and 4 has the same probability of being formulated based on the prior art as Examples 2-3 and 6-9, and Comparative Examples 1, 2, and 4 had permeability performance outside of the claimed range, which shows that inherency cannot be established given the composition ranges taught in the prior art.
However, as presented above and during the interview of 31 May 2022, inherency is based on the overlapping portions of the ranges of the amount of mica, the mica’s size and aspect ratio, and the degree of polymerization of the polyvinyl alcohol taught by Kotani and the claimed ranges for these parameters.  Inherency does not require that the claimed performance of the gas barrier film is obtained over the entire ranges of parameters taught in the prior art.
The basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations.  It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed.  The Office realizes that the claimed properties are not positively stated by the reference.  However, the reference teaches all of the claimed components. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art.  If it is applicant’s position that this would not be the case: (1) persuasive evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed components.  Given that it is the examiner’s position that a sound basis has been provided in the rejections of record for believing that the products of the applicant and the prior art are the same, one would expect the claimed properties to necessarily be present (i.e. naturally flow from the prior art), and thus, the burden is properly shifted back to applicant to show that they are not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787